DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 1/26/2022, responding to the office action mailed on 11/5/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-2, 5-15, 17-18 and 20-21.  

Allowable Subject Matter
Claims 1-2, 5-15, 17-18 and 20-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-2 and 5-14 are allowed because the prior art of record, US 2007/0148936, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the compensation width is negatively correlated to a width of the channel light transmitting portion” in combination with other elements of the base claims 1.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TONG-HO KIM/Primary Examiner, Art Unit 2811